Citation Nr: 0630054	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  02-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disorder.

2.  Entitlement to service connection for a shoulder 
disorder.

3.  Entitlement to service connection for right groin pain.

4.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1975 and from February 1978 to January 1985, as 
well as additional verified and unverified reserve component 
service thereafter.  This matter initially came before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  By a 
decision issued in August 2004, the Board granted the 
veteran's requests to reopen the claims at issue and remanded 
the claims for additional development.  The claims now return 
to the Board for appellate review.

In the August 2004 decision, the Board also granted service 
connection for residuals of a cold injury to the right hand.  
The veteran, in an August 2005 statement, appears to disagree 
with the initial noncompensable rating (zero percent) 
assigned by the RO.  This matter is referred to the RO for 
appropriate action.  

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge.  

The claim of entitlement to service connection for arthritis, 
claimed as arthritis of multiple joints, is decided in this 
decision to the extent the claim includes the cervical spine 
and shoulder, as discussed in connection with those issues.  
To the extent that the claim encompasses arthritis of the 
hips, however, the matter is addressed in the REMAND portion 
of this decision and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  A chronic cervical spine disorder or a chronic shoulder 
disorder, including arthritis of these joints, are not shown 
to have been present in service; arthritis of the cervical 
spine and shoulders was not manifested within one year 
following the veteran's service separation in January 1985.

2.  Although muscle strain was diagnosed in service when the 
veteran sought treatment for right groin pain, the medical 
evidence since service does not show that the muscle strain 
diagnosed in service has been present chronically and 
continuously, and the veteran has no current complaints of 
right groin pain that could be associated with any chronic 
muscle strain.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disorder and a shoulder disorder, including arthritis of 
these joints, and for service connection for right groin 
pain, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for cervical spine and right shoulder disorders, 
including arthritis of those joints, and for right groin 
pain.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that applicable procedural steps have been 
properly applied in this case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's requests to reopen the claims at 
issue were granted in the Board's August 2004 Board decision.  
The veteran was thereafter provided, in a September 2004 
letter issued by the AMC, a comprehensive list of the types 
of evidence that the veteran might submit or identify to 
substantiate his claims.  The letter advised the veteran of 
his responsibility to submit and identify evidence, and 
advised him to submit evidence on his own behalf, including 
statements from family and friends.  The letter advised the 
veteran to let VA know about any evidence that might support 
his claims, and advised him to submit any evidence that might 
support his claims that was in his possession.  This letter 
advised the veteran of each element of notice required in 
Pelegrini except that the letter did not specifically advise 
the veteran of the criteria for establishing service 
connection.  

By a letter issued in October 2005, the AMC specifically 
advised the veteran of the criteria for establishing service 
connection, and again advised him of VA's responsibility to 
obtain records and assist in the development of the claims on 
appeal, advised the veteran of the types of evidence VA would 
obtain and the types of evidence that the veteran was 
responsible to identify if he wished VA to assist him to 
obtain such records.  The September 2004 and October 2005 
letters advised the veteran of each element of notice 
described in Pelegrini.  The claims were thereafter 
readjudicated in February 2006, so the notices provided in 
September 2004 and October 2005 meet the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran has provided testimony both at a personal hearing 
and at a hearing before the Board.  At his January 2004 
hearing before the Board, the veteran testified that there 
might be additional private clinical records proximate to 
service or additional service or reserve records relevant to 
the claims.  
The veteran, however, was unable to locate or identify any 
additional records.  Additional requests for records were 
sent to the National Personnel Records Center and the 
Mississippi National Guard.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  The Board finds that, if there is 
any defect in the notice or timing of the notice to the 
veteran of the provisions of the VCAA, that defect has not 
resulted in any prejudice to the veteran, who has, at this 
point, had numerous opportunities to submit and identify 
evidence since the claims were initially submitted as 
requests to reopen the claims in 2001.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Although the VCAA notices referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date is harmless error with respect to the 
claims for service connection which are denied in this 
decision because, with respect to a claim that is denied, the 
issue of a rating or an effective date is moot.  

Law and regulations governing a claim for service connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In order for a claim to be granted, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  In 
the absence of medical evidence of a current claimed 
disorder, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Pain symptoms alone, without a finding 
of an underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Arthritis 
is considered a chronic disorder for which service connection 
may be granted if diagnosed and present to a compensable 
degree within the one-year presumptive period following 
active service.

1.  Claims for service connection for a chronic cervical 
spine disorder, a shoulder disorder, and arthritis

On periodic examinations conducted in January 1978, March 
1980, November 1980, April 1981, and January 1984, the 
veteran's musculoskeletal system was described as normal.  
The histories provided by the veteran and by the examiners at 
the time of those examinations are devoid of any reference to 
cervical spine or shoulder injury or arthritis.  

In October 1978, the veteran complained of right shoulder 
pain.  After evaluation, an acromioclavicular separation was 
ruled out, although the veteran continued to have some 
deltoid muscle tenderness.  The impression was deltoid pain.  
No diagnosis was assigned.  A November 1978 treatment note 
shows that the veteran complained of injury to the left 
shoulder.  

In July 1982, myositis of the trapezius muscle was diagnosed.  
An electromyogram conducted in 1982 suggested C6-C7 
radiculopathy.  The veteran was treated with heat and 
intermittent cervical traction in September 1982 and October 
1982, and reported relief of symptoms.  No diagnosis was 
assigned.  Orthopedic consultation in February 1983 discloses 
that the veteran reported pain at the left deltoid with left 
rotation of the cervical spine.  Heat to the left trapezius 
was recommended.  

The veteran's service medical records reflect that he 
complained of neck pain on several occasion in 1982 and 1983, 
but the records are devoid of evidence that the veteran was 
treated for neck or shoulder pain after March 1983.  Since 
the veteran had no chronic neck or shoulder complaints during 
essentially the last two years he was in service, the 
evidence in the service medical records does not support a 
finding that the veteran had a chronic cervical spine 
disorder, a chronic shoulder disorder, or arthritis of those 
joints or generalized arthritis during service.

The report of an examination dated in January 1984 includes 
notation of January 1985 laboratory examination.  The 
examination, although dated in January 1984, reflects that 
the veteran is qualified for separation.  It appears that the 
examination was actually conducted in January 1985, not 
January 1984, and is the veteran's separation examination.  
The examination reports describe the veteran's 
musculoskeletal system as normal.  This evidence is 
unfavorable to the veteran's claims for chronic cervical 
spine disorder, a shoulder disorder, and arthritis.

The veteran's reserve component records subsequent to his 
January 1985 service separation reflect that he met the 
enlistment physical requirements.  The notation in the 
reserve service records that the veteran had a medical 
fitness profile of "1" for each category is persuasive 
evidence that no disability due to a chronic cervical spine 
disorder, right shoulder disorder, a right groin disorder, or 
generalized degenerative joint disease of multiple joints was 
identified at the time of his active service separation.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).

In March 1986 through April 1986, the veteran sought 
chiropractic treatment for back pain.  The chiropractor did 
not provide any diagnosis of a cervical spine disorder, a 
shoulder disorder, a right groin disorder, or generalized 
arthritis.  A private treatment record from the Tupelo 
Orthopedic Clinical dated in August 1988 states that the 
veteran complained of pain in both shoulders.  However, the 
insurance information for the August 1988 treatment visit 
shows that no radiologic examination of the right shoulder 
was conducted.  No further evaluation of shoulder pain is 
noted.  

Because these clinical records in 1986 and 1988 are devoid of 
evidence that the veteran complained of or was treated for a 
cervical spine disorder, this evidence is unfavorable to the 
claim for service connection for a cervical spine disorder.  
The 1986 and 1988 records are devoid of evidence of treatment 
for or diagnosis of generalized arthritis, although these 
clinical records include notation of complaints or diagnosis 
related to specific joints.  Thus, these clinical records are 
unfavorable to a finding that the veteran had chronic 
generalized arthritis within the 1-year presumptive period or 
chronically and continuously following his service.

The report of physical examination conducted for reserve 
component purposes in June 1989 does not include any findings 
of abnormality; the veteran's musculoskeletal system was 
described as normal, and no diagnosis of any musculoskeletal 
disorder is noted.  The veteran's reserve component 
evaluation for the period from November 1990 to October 1991 
reflects that the veteran was on a medical profile.  The 
veteran's reserve component records establish that, for the 
first several years following the veteran's separation from 
active service in 1985, physical disorders did not impact his 
reserve component performance.  This evidence is unfavorable 
to the veteran's claim that a cervical spine disorder or a 
shoulder disorder, or arthritis of those joints, or 
generalized arthritis, was present chronically and 
continuously following his service.

VA outpatient treatment notes beginning in May 1991 and June 
1991 reflect that the veteran, who was active in contact 
sports, including kickboxing and karate, sought treatment for 
complaints of pain in several joints.  He reported a history 
of right shoulder pain since 1982 with no specific trauma.  
Radiologic examination disclosed degenerative changes at the 
glenoid, according to a November 1991 treatment note.  Since 
the complaint of right shoulder pain was noted more than 
three years following service separation, and no diagnosis of 
any right shoulder disorder was assigned, this evidence is, 
in fact, unfavorable to a finding that a right shoulder 
disorder was present within the applicable presumptive 
period, one year following the veteran's service discharge, 
since that period ended in January 1986.  

In a January 1996 VA treatment note and opinion, Dr. C. noted 
that the veteran had multiple joints involved with 
degenerative joint disease.  This VA treatment record, along 
with other VA clinical records beginning in 1991, establish 
that the veteran currently has a cervical spine disorder, a 
right shoulder disorder, and degenerative changes of multiple 
joints.  However, the VA treatment records are devoid of 
diagnosis of these disorders prior to 1991.  The question 
before the Board is whether there is evidence establishing 
that any of the claimed disorders had their onset during or 
proximate to the veteran's service or are etiologically or 
medically related to the veteran's service.  38 U.S.C.A. 
§ 1110; Caluza, supra.

At a personal hearing in November 1997, the veteran testified 
that he began having ongoing pain in the neck, shoulders, and 
other joints in service.  The veteran testified that he 
received post-service treatment in 1986 from Dr. Herndon, and 
was then treated by Dr. Neely at the Tupelo Orthopedic 
Clinic.  Those clinical records, however, as noted above, 
disclose that the veteran was not treated for a cervical 
spine disorder, a right shoulder disorder, or generalized 
arthritis prior to August 1988.  

At his Board hearing in January 2004, the veteran testified 
that he thought additional records were available, but no 
additional records have been identified or located.  There is 
no evidence of treatment of a cervical spine disorder prior 
to 1991, when more than 6 years had elapsed after the 
veteran's service discharge.  There is no evidence of 
treatment of a right shoulder disorder until 1991, although a 
complained of shoulder pain, with no further follow-up, was 
noted in 1988.  There is no diagnosis of arthritis of 
multiple joints until 1991.  

The examiner who conducted a VA examination in February 2005 
noted the veteran's history of kickboxing and martial arts 
activities in service.  The examiner concluded that, in the 
absence of specific trauma to the cervical spine or right 
shoulder, it was not possible to make a correlation between 
the veteran's service and the current cervical spine or right 
shoulder disorders.  Rather, the examiner concluded, it was 
more likely that the veteran's disorders were manifestations 
of a chronic degenerative arthritis type condition related to 
many years of activities and not specifically related to a 
traumatic event in the military.  This evidence is 
unfavorable to the veteran's claim.

In May 2005, the veteran obtained a clinical opinion from the 
Chief of the Orthopedics Section at a VA Medical Center.  The 
reviewer, in discussion of the veteran's clinical history, 
noted that the veteran received VA evaluation and treatment 
for cervical spine and right shoulder disorders in 1991 and 
thereafter.  The examiner did not provide an opinion as to 
whether a cervical spine disorder, a right shoulder disorder, 
or degenerative joint disease of those joints or the joints 
systemically, were incurred in, manifested in, or were 
medically due to the veteran's service, or were chronic or 
continuous following his service.  This evidence is neither 
favorable nor unfavorable to the veteran's claims chronic 
cervical spine disorder, a chronic right shoulder disorder, 
or arthritis, with the exception of arthritis of the hips.

By statute, arthritis is considered a chronic disorder, which 
may be presumed service connected if present to a compensable 
degree within one year after a veteran's service separation.  
In this case, the veteran was separated from service on 
January 28, 1985.  Degenerative changes of the cervical spine 
and right shoulder were confirmed on radiologic examinations 
conducted in 1991 and thereafter, and in January 1996, Dr. C. 
offered an opinion that the veteran had multiple joints 
affected by degenerative joint disease.  However, he did not 
provide an opinion as to the onset of arthritis of multiple 
joints or onset of degenerative changes of the cervical spine 
or right shoulder.  This evidence is unfavorable to the 
veteran's claim for service connection for arthritis of the 
cervical spine or either shoulder, since there is no 
objective evidence of arthritis of any joint during the 
veteran's service or within the applicable presumptive 
period, or otherwise linking arthritis, excluding arthritis 
of the hips, to service. 

In fact, the objective evidence does not support the 
veteran's testimony and statements that he incurred a chronic 
cervical spine or right shoulder disorder or arthritis of 
those joints in service or that he had generalized arthritis 
in service or within an applicable presumptive period.  When 
a proposition to be proven turns on a medical question, such 
as the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).  As a lay 
opinion, the veteran's belief as to the etiology of his 
current cervical spine and right shoulder disorders and his 
degenerative joint disease of multiple joints is not 
competent medical evidence to establish the etiology of these 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

Since the preponderance of the evidence is against these 
claims, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable determination.  The appeal for service 
connection for a chronic cervical spine disorder or a 
shoulder disorder or arthritis of those joints or generalized 
arthritis, with the exception of arthritis of the hips, which 
is addressed in the Remand portion of this decision, must be 
denied.

B.  Claim for service connection for right groin pain

The veteran seeks service connection for right groin pain.  
Initially, the Board notes that service connection cannot be 
granted for right groin pain alone, without a finding that 
the veteran has an underlying disorder associated with that 
pain.  Sanchez-Benitez, supra.  The Board has therefore 
reviewed the record to determine whether there is a current 
medical diagnosis of a disorder associated with the veteran's 
complaints of right groin pain (excluding arthritis of the 
hips, which is addressed in the Remand appended to this 
decision).

In January 1982, the veteran complained of right inguinal 
pain.  In April 1983, the veteran reported right inguinal 
pain of more than a year's duration.  No physical basis for 
the right inguinal pain was found.  In July 1983, the veteran 
complained of right hip pain.  Radiologic examination 
disclosed no abnormality.  Musculoskeletal strain was the 
assigned diagnosis.  In August 1984, pain at the head of the 
adductor muscle was noted.  In November 1984 and December 
1984, the veteran complained of right groin pain of two 
years' duration.  There was full range of motion.  
Neurovascular status was intact.  The examiner noted that 
previous radiologic examination conducted in 1983 was within 
normal limits.  The assessment was that that veteran had pain 
in the right adductor muscles due to tightness.  Muscle 
stretching for the right hip adductors and rotators was 
recommended.  The January 1985 separation examination 
includes a notation that the veteran injured his right groin 
during karate three years earlier and that the veteran still 
complained of pain.  No diagnosis was assigned for that 
complaint of pain.  The veteran's service medical records are 
favorable to his claim to the extent that they show that he 
complained of right groin pain and include a diagnosis of 
muscle strain, related to the complaint of pain.

The records of the veteran's almost immediate reserve 
component enlistment in early 1985 following his January 1985 
service separation reflect that he was physically qualified 
for reserve component entry and that his physical profile was 
"1" in each category.  This evidence is unfavorable to the 
veteran's claim.

In September 1985, the veteran complained of right groin area 
pain.  The provider stated that there was pain in the 
proximal thigh along the adductor origin area.  No diagnosis 
was assigned.  This evidence is unfavorable to the veteran's 
claim.

A private treatment record from the Tupelo Orthopedic 
Clinical dated in August 1988 reflects that the veteran also 
complained of right groin pain.  No diagnosis was assigned 
for that complaint, although a disorder of the hips was 
noted.  This evidence is unfavorable to the veteran's claim 
for service connection for disability due to right groin 
pain, since there is no evidence that muscle strain diagnosed 
in service was present.  

The veteran's reserve component evaluation for the period 
from November 1990 to October 1991 shows that the veteran 
complained of right groin pain in service, but no post-
service diagnosis was assigned for right groin pain.  This 
evidence is unfavorable to the claim for service connection 
for right groin pain.  

Although the veteran complained of right groin pain in August 
1988, no disorder associated with the complaints of right 
groin pain was diagnosed.  This evidence is unfavorable to a 
finding that the veteran had a diagnosed muscle strain 
associated with right groin pain chronically and continuously 
following service.  

In a January 1996 VA treatment note and opinion, Dr. C. noted 
that the veteran had complained of right groin pain in 
service, but did not assign a diagnosis for this complaint.  
This evidence is unfavorable to the claim, since it does not 
show a continuing diagnosis of muscle strain present in 
service. 

The examiner who conducted a VA examination in February 2005 
noted that, status post right hip joint replacement, there 
was no evidence of a chronic right groin pain disorder.  
Because this examination discloses no complaints of right 
groin pain, and discloses no diagnosis of a right groin 
muscle or adductor muscle strain, it is unfavorable to the 
veteran's claim.

The physician who provided a May 2005 opinion discussed the 
possible relationship between the veteran's complaints of 
right groin pain in service in the context of later diagnosis 
of degenerative joint disease of the hips.  However, as 
noted, the issue of service connection for arthritis of the 
hips is separately addressed in the Remand portion of this 
decision.  The opinion is devoid of evidence of a current 
muscle strain related to the right groin pain in service.  
The provider did not assign a diagnosis of any disorder 
related to right groin pain, with the exception of arthritis 
of the hips, so the May 2005 opinion does not provide any 
evidence which supports the claim for service connection for 
right groin pain.  

The post-service clinical records are devoid of evidence of 
diagnosis or treatment of continuous and chronic right groin 
pain or muscle strain.  This evidence is unfavorable to the 
claim.  

There is no medical evidence of current complaints of right 
groin pain.  There is no medical evidence of a current 
diagnosis of a chronic muscle strain associated with right 
groin pain.  Brammer, supra; Rabideau, supra.  In the absence 
of medical evidence of current complaints of right groin pain 
or chronic muscle strain associated with that complaint, the 
preponderance of the evidence is against the claim for 
service connection for right groin pain.  38 U.S.C.A. 
§ 5107(b).  The claim for service connection for right groin 
pain must be denied.  


ORDER

The appeal for service connection for a cervical spine 
disorder is denied.

The appeal for service connection for a shoulder disorder is 
denied.

The appeal for service connection for right groin pain is 
denied.  

The appeal for service connection for arthritis (excluding 
arthritis of the hips) is denied.


REMAND

With the inclusion of additional medical reports since the 
Board's August 2004 remand, the Board finds with respect to 
service connection for arthritis that top the extent that the 
issue involves arthritis of the hips further review is 
warranted.  In particular, further interpretation of 
radiographic films from March 1986 would be helpful.  In 
December 2002, a VA physician reported that x-rays of the 
veteran's spine and pelvis done in March 1986 were evaluated 
by a radiologist for compensation purposes and were 
considered to be too poor for accurate interpretation.  On 
the other hand, according to a VA orthopedic clinic entry in 
April 1998, x-rays of March 1986 showed a normal right hip 
and early osteoarthritis of the left hip and a VA orthopedic 
physician commented in May 2005 that he had previously 
reviewed the March 1986 x-rays showing osteoarthritis of the 
right hip greater than the left.  Dr. Ron Herndon reported in 
January 1996 that x-rays in March 1986 showed narrowing of 
the femur joint complicated by arthritis.  

Accordingly, the case is REMANDED for the following actions:


1.  The veteran should be asked to provide 
the March 1986 x-ray films depicting the 
veteran's hips from the clinic of Dr. Ron 
Herndon, which are apparently in the 
veteran's possession, to the RO.  Once the 
x-ray films have been associated with the 
claims file in a secure manner, the claims 
file should be returned to the Board so 
that further interpretation may be 
obtained.  Association of the films with 
the claims file should be accomplished by 
the RO, so that the veteran may hand-
deliver the x-rays rather than mailing the 
films to VA, if he so desires.  The RO 
should assure that the x-rays are securely 
associated with the claims file and 
provide any requested assistance if the 
veteran requires help in obtaining and 
submitting the films.  

2.  Thereafter, the claims file should be 
returned to the Board for further review.  
If the March 1986 x-rays are not 
available, the claim should be 
readjudicated as to the issue of 
arthritis of the hips.  If the claim is 
readjudicated and the decision remains 
adverse to the veteran in any way, he and 
his representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the appropriate period of time 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


